Citation Nr: 0932441	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
peripheral neuropathy of the bilateral upper extremities.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for a neurological 
disorder of the bilateral upper extremities, to include as 
secondary to service-connected post traumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for a neurological 
disorder of the bilateral lower extremities, to include as 
secondary to service-connected PTSD.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In June 2009, the Veteran and his spouse testified at a 
personal hearing before the undersigned, sitting at the RO.  
Additionally, in October 2007, the Veteran testified before a 
Decision Review Officer at the RO.  Transcripts of the 
hearings are associated with the Veteran's VA claims file.

The Board notes that the Veteran has specifically claimed 
service connection for peripheral neuropathy of the upper and 
lower extremities.  However, the Court of Appeals for 
Veterans Claims (Court) recently found that the use of 
"condition(s)" in regulation 38 C.F.R. § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam).  In this case, the Board observes that 
the Veteran's neurological symptoms have been diagnosed as 
dysesthesias and also referred to as peripheral neuropathy.  
Thus, the Board has recharacterized the issues as entitlement 
to service connection for a neurological disorder of the 
bilateral upper and bilateral lower extremities, as reflected 
on the title page.

The issues of entitlement to service connection for a 
neurological disorder of the bilateral upper and lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On June 24, 2009, prior to promulgation of a decision by 
the Board, the Veteran requested to withdraw his appeal as to 
the issue of entitlement to service connection for 
hypertension.

2.  In May 2003, the RO denied the claims of entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper and bilateral lower extremities.

3.  Evidence added to the record since the rating decision 
issued in May 2003 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran have been met as to the issue of entitlement to 
service connection for hypertension.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The RO's May 2003 decision denying service connection for 
peripheral neuropathy of the bilateral upper and bilateral 
lower extremities is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

3.  Since the May 2003 rating decision, new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for peripheral neuropathy 
of the bilateral upper and bilateral lower extremities.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  On June 24, 2009, the Veteran withdrew the 
issue of entitlement to service connection for hypertension.  
See the June 2009 hearing transcript, page 2.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration for this issue.  Accordingly, the Board does 
not have jurisdiction to review the issue of entitlement to 
service connection for hypertension, and this issue is 
dismissed.

II. New and material evidence

As the Board's decision herein to reopen the claims of 
entitlement to service connection for peripheral neuropathy 
of the bilateral upper and bilateral lower extremities is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations as to those claims.  

The Veteran contends that he has suffered peripheral 
neuropathy of the upper and lower extremities since military 
service.  

In a May 2003 rating decision, the RO denied service 
connection for peripheral neuropathy of all four extremities. 
The Veteran initiated an appeal of this decision, but 
subsequently withdrew his appeal.  See the February 17, 2004 
DRO conference report.  Thus, the May 2003 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed. 
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in October 2005; thus, 
the definition of new and material evidence applicable to the 
claim is as follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Since the final May 2003 rating decision, the Veteran has 
submitted additional VA and private treatment records, as 
well as a November 2005 statement by Dr. J.M. The Board finds 
that the evidence received is both new and material.

Specifically, at the time of the May 2003 rating decision, 
the Veteran's service treatment records were of record, as 
well as VA and private treatment records.  The Veteran's 
claims were originally denied because peripheral neuropathy 
was not diagnosed in service or within one year of discharge, 
and there was no evidence of a current diagnosis of 
peripheral neuropathy or of an etiological link between any 
currently diagnosed peripheral neuropathy and military 
service.  Since that time, evidence has been received that 
addresses the etiology of his bilateral upper and lower 
extremity neurological complaints.  Specifically, a November 
2005 letter from Dr. J.M. states that the Veteran's 
peripheral neuropathy "seems to have its root in exposure to 
dioxins while in Vietnam."  Additionally, VA mental health 
treatment records suggest that the Veteran's neuropathic 
symptoms are caused or aggravated by his service-connected 
psychiatric disability.  See, e.g., an October 20, 2005 VA 
outpatient record.  This evidence is new in that it was not 
of record in May 2003 and it is material in that it raises a 
reasonable possibility of substantiating the claims by 
providing evidence of a link between the Veteran's 
neurological symptoms and his service, the element missing 
from the Veteran's claim in May 2003.

As such, the Board finds that the evidence received 
subsequent to the prior final denial is sufficient to meet 
the requirements to reopen the claims of entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities.  The claims are accordingly 
reopened.  To that extent only, the appeal is allowed.





ORDER

The appeal as to the issue of entitlement to service 
connection for hypertension is dismissed.

New and material evidence having been received, the claim to 
reopen a previously denied claim of entitlement to service 
connection for bilateral upper extremity peripheral 
neuropathy is granted.

New material evidence having been received, the claim to 
reopen a previously denied claim of entitlement to service 
connection for bilateral lower extremity peripheral 
neuropathy is granted.


REMAND

As the Veteran's claims for service connection for bilateral 
upper and bilateral lower extremity neurological disorders 
have been reopened, a remand is required for further 
development; namely, a VA examination to ascertain the 
existence and etiology of the claimed neurological disorders.

In this regard, the Board notes that 38 U.S.C.A. § 3.309, 
Note 2 defines the peripheral neuropathy associated with 
herbicide exposure to be transient, developing within the 
first few months after exposure and resolving within a couple 
of years later.  The record does not show that the Veteran's 
neurological symptoms meet these criteria.  Nevertheless, Dr. 
J.M. has opined that the Veteran's particular neuropathology 
seems to be related to his herbicide exposure.  Moreover, VA 
mental health treatment records raise the possibility of 
service connection for the Veteran's neurological symptoms on 
a secondary basis, as associated with his service-connected 
PTSD.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).   All three of 
these elements have been met in this case; hence a VA 
examination is required with regard to the reopened claims.  

Additionally, as there is a question of secondary service 
connection with regard to the Veteran's claimed neurological 
disorders, the Board finds that the Veteran should be 
notified of the evidentiary requirements of a secondary 
service connection claim, in accordance with Allen v. Brown, 
7 Vet. App. 439 (1995) and amended regulation 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Accordingly, these issues are REMANDED for the following 
action:

1.	The Veteran should be notified of the 
evidence required to substantiate a 
claim for secondary service connection, 
i.e., that the Veteran's claimed 
bilateral upper and bilateral lower 
peripheral neuropathy was incurred or 
aggravated beyond its normal progression 
as a result of his service-connected 
PTSD.

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
bilateral upper and bilateral lower 
peripheral neuropathy.  The claims file 
should be made available for review, and 
the examination report should reflect 
that such review occurred.  All 
appropriate tests should be conducted, 
and their results documented. 

Upon a review of the record and 
examination of the Veteran, the 
examiner should assign the most 
appropriate diagnosis to the Veteran's 
symptoms.  Then, he or she is requested 
to opine as to the following :

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's right 
and left upper and/or right and 
left lower neurological disorders 
are etiologically related to 
military service, to include his 
presumed exposure to herbicides 
therein? 

b.	Is it at least as likely as not 50 
percent probability or greater) 
that the Veteran's claimed 
bilateral upper and bilateral 
lower neurological disorders were 
incurred or chronically worsened 
by his service-connected PTSD?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated on both a direct and 
secondary basis, to include all evidence 
received since the November 2007 
supplemental statement of the case.  The 
Veteran and his representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


